Community Customs Code (debate)
The next item is the recommendation for second reading, on behalf of the Committee on the Internal Market and Consumer Protection, on the Common Position adopted by the Council on 15 October 2007 with a view to the adoption of a Regulation of the European Parliament and of the Council laying down the Community Customs Code (Modernized Customs Code) (11272/6/2007 - C6-0354/2007 - (Rapporteur: Janelly Fourtou).
rapporteur. - (FR) Mr President, Commissioner, ladies and gentlemen, now that we have come to the end of three years of hard work I am delighted at what has been achieved in respect of the key points in this document.
The customs union is one of the pillars of the European Union and an essential element in the functioning of the internal market. The present Community Customs Code, which was drawn up in the 1980s and adopted in the 1990s, is now outdated. Our customs services are faced with new challenges. In 2007 world trade totalled nearly 16 billion dollars, or 31% of global GDP, and the European Union alone accounted for 20% of the total volume of global imports and exports.
The customs services are therefore responsible for maintaining the smooth flow of trade and the controls that are needed to provide for this, while at the same time ensuring that the safety and security of EU citizens is protected. If a satisfactory balance is to be reached the control methods used have to be modernised and the level of cooperation strengthened between the different services and economic operators.
The Code also has to be adapted to other radical changes that have occurred in the international commercial environment, mainly resulting from the growing and irreversible recourse to IT and electronic data exchange technologies. This particular subject was also the focus of a report that was drawn up by my colleague Mr Heaton-Harris and adopted by Parliament last December.
The first reading of the modernised customs code was adopted on 12 December 2006 and the German Presidency managed to secure a political agreement on 25 June 2007. Parliament adopted 51 amendments to the proposal at first reading, 34 of which, mostly of a substantive nature, were taken over fully or in part in the Council common position.
The main subjects of disagreement were the status of authorised economic operator, the right to act as a customs representative, centralised customs clearance and comitology. The status of authorised economic operator, which is directly related to the events of 11 September, was introduced by the so-called 'security amendment' Regulation, whose aim was to offer greater facilities to operators and hence offset the new burdens they had to shoulder in order to cope with security-related aspects.
Your rapporteur is satisfied that the concept developed by Parliament at first reading has been taken over; this involves drawing a distinction between two types of authorisation, namely 'customs simplification', on one hand, and 'safety and security', on the other. This pragmatic solution allows for the different needs of the economic operators.
Turning to the subject of customs representatives, emotions have been running fairly high in those countries which have had a long history of this profession. While the Council has not adopted Parliament's proposals to the letter, it has nevertheless proceeded from the premise that customs representatives and authorised economic operators should interact along the lines we desired.
Your rapporteur believes that the Council has arrived at a good compromise. Moreover, this solution has been accepted by customs representatives associations, even though they have lost their monopoly in certain Member States.
As far as centralised customs clearance is concerned, we have another novelty in that the Council has introduced a new Article 106, taking the view that it is more logical and transparent for all of the provisions of the Code related to this concept to be encompassed within a single article.
Henceforth all economic operators may benefit from centralised clearance on the territory of any one Member State. In cases involving several Member States they have to satisfy the eligibility criteria for authorised economic operator status.
Finally, of all the areas in which this document has made significant progress we can also be very pleased that we have broadened out the comitology process to cover 44 provisions of the modernised customs code.
For this reason I am calling on Parliament to support the Council common position without amendment.
Member of the Commission. - Mr President, after more than two years of active interinstitutional work, we are now very close to the completion of the codecision procedure on this proposal, thanks in particular to the commitment of Ms Fourtou and the support of the members of the Committee on the Internal Market and Consumer Protection.
I am very pleased that the legal framework for a future-oriented reform of European customs will - hopefully - be in place this year, which marks the 40th anniversary of our Customs Union. That will provide encouraging impetus for the work that still lies ahead of us.
The customs union is usually presented as an 'old' pillar of the Community. It cannot, however, be reduced to a simple legacy of the past. It is in operation today - and not just to ensure the collection of own resources. More and more, customs administrations, legislation and procedures will secure the internal market, contribute to consumer protection, support the external aspects of common policies and, at the same time, contribute to the facilitation of our international trade. To this end, customs legislation will evolve to respond to major changes and challenges, inside and outside the Union, and resort to the most effective rules and efficient techniques.
What will modernisation of the Community Customs Code actually mean?
First, better customs regulations, including simpler and streamlined rules and procedures, clarifying the rights and obligations of economic operators and guaranteeing their more uniform treatment, while providing for an equivalent level of security and safety.
Second, a progressive computerisation of all customs formalities, with a view to a completely 'paperless' environment for customs and trade, whose development will be supported and framed by the e-customs Decision (No 70/2008/EC) of the Parliament and of the Council, adopted on 15 January 2008.
These changes include interoperability between national computerised customs systems. They will allow, in particular, customs clearance of goods at the place of establishment of the declarant, irrespective of the place of entry into, exit from or supply within the Community of those goods - so-called 'centralised clearance'. They will also permit an exchange of data elements, in real time, between customs authorities, in order to perform risk analysis and improve controls within the framework of common risk management.
By supporting the Commission's proposal at first reading, Parliament has acknowledged the essential contribution of this legislative initiative to the Lisbon strategy for growth and jobs. The Council common position of October 2007, which incorporates most of the amendments adopted by Parliament at first reading, is considered by the Commission to be a well balanced compromise.
The Commission therefore welcomes Ms Fourtou's report recommending approval of the common position without amendment.
on behalf of the PPE-DE Group. - Mr President, firstly I would like to thank Ms Fourtou. I am always in awe of her grasp of the detail in this very complex matter.
The Modernised Customs Code, as the Commissioner has heard me say before, is an amazingly boring but ever so important piece of law from the Commission. In 1975, when the United Kingdom voted in a referendum that we should actually be having now (a referendum on the Lisbon Treaty) - a referendum to come into this club - we thought we were voting to come into a free-trade area. What people got was, in fact, a customs union, and since I have been here I have been working hard on this particular report, because getting this Customs Code right and modernising it correctly is possibly the most important thing we can do until the whole thing is rejuvenated, as the Commissioner said, within the system of e-customs, making trade much more easy and duty collection much more simple across the Union.
However, as with all things European, we do not move forward as quickly as some of us would like - if we move forward at all. There are still barriers that are contained within this text. Some are pretty much built-in, until there is a complete wipe-clean of the slate and we start all over. What is an Authorised Economic Operator? What qualification should customs representatives - or AEOs, as they are known - have? Could these be used in the future as barriers to stop people coming into the business as start-ups, or indeed existing businesses running in Europe spreading across the rest of it?
This Modernised Customs Code is actually a very good document, on balance, but it could have been very much better as well. Alas, we have to compromise in this House a little too often, but I hope that, on balance, this will be good for the continent of Europe.
on behalf of the PSE Group. - (ES) Mr President, in my opinion, the Community Customs Code as presented by the Commission and debated by Parliament and the Council has proved an exemplary procedure. Our rapporteur, Mrs Fourtou, has put in an enormous amount of work on this and in the end, as is almost always the case, Parliament, the Council and the Commission have agreed on the final text we will be adopting.
I think that, as Mr Heaton-Harris has already mentioned, the European Union is above all a customs union, and so the customs code is an important component to allow it to function. However, the customs service as such does not function as a totally free operation: the authorities are involved to a great extent, since certain goods and values affect us all. What we are talking about here is smuggling and some of its more dangerous varieties, such as arms and drug smuggling, and controls of capital outflows.
It is therefore logical that the Community Customs Code should include the normal restrictions operated by each of the Member States, and make an attempt at harmonisation. I feel the points of debate we had here were satisfactorily resolved by the dual concept of customs representation rights and the Authorised Economic Operator: the idea of two concepts that are theoretically different but can find common ground for harmonisation. I think the solution adopted is quite a good and proper solution.
Commissioner Kovács insisted on the concept of centralised customs clearance insofar as the customs union constitutes a single unit. It does not, of course, make sense for there to be differences between the various customs facilities. I feel this is a good and practical solution that will allow us to operate in the appropriate fashion.
The last aspect to be mentioned is the comitology procedure. Both the Commission and the Council have now acknowledged the importance of Parliament's involvement in the procedure. The agreement reached means that the 28 provisions with respect to which this procedure was applied with the involvement of Parliament have now increased to 44, i.e. Parliament may intervene in an increasingly effective fashion in the creation of provisions for the customs code.
Finally, Mr President, I wish to thank Mrs Fourtou for her work and the Commissioner for his efforts to encompass the proposals of this House.
(DE) Mr President, Commissioner, ladies and gentlemen, the European Union is undoubtedly much more than just a customs union. We will not reduce it to a customs union in today's debate and in the decision we take tomorrow. Nonetheless, the customs policy at the EU's external borders is an important element of the European Union's activities and a functioning internal market.
The ÖVP Europe Club in the European Parliament welcomes the proposal for a regulation on a modernised Community Customs Code. Why? Because it streamlines customs procedures, because it establishes the basis for simpler, speedier common customs procedures at the external borders, because it means that the radical changes in the international trade environment - for example, in relation to information technology, electronic data, etc. - will now be taken into account, and because customs representatives will now be subject to clearly defined common criteria, which will result in greater reliability and professionalism.
This regulation strengthens cooperation between the Member States and the European Union. It creates a stronger Community, which is also reflected in the fact that all the amendments tabled by Parliament have been taken over by the Council. From my perspective, it means simpler, speedier common customs clearance, and that is good for business and for the European Union as a whole.
(DE) Mr President, ladies and gentlemen, I would also like to express my sincere thanks to the rapporteur and, of course, to our shadow rapporteur, both of whom have done valuable work on a highly technical dossier.
With the new customs code the aim is to replace the existing code and the related regulations with a modernised code, streamline current customs procedures and create the bases for accessible interoperable customs systems across the European Union. This is something which we greatly welcome, for it will mean that companies will benefit from the adaptation to current developments in information technology and faster and more secure processing of the increasing volumes of goods passing the EU's borders.
Business associations and chambers of trade have rightly warned from the outset about the excessive red tape being generated by the EU's security initiatives which have spilled over from the US. Through our deliberations in Parliament and intensive contact with the Commission's offices, we have finally achieved a relatively sound and unbureaucratic solution, for which I am grateful.
A key point for companies that is now being implemented is centralised customs clearance through a single point of contact. We have also been able to push through our demand - and I am very proud of this - for privileged status for those businesses which fulfil the requisite criteria.
As a Member from South Baden, I must point out, however, that the customs code could cause considerable problems at the EU's external borders with countries which are not EU Member States, unless precautionary measures are taken in time. I know that the Commission wishes to take these precautions - I am talking about Switzerland here - and I hope that the Member States in the EU-Swiss Joint Committee will also play their part.
Switzerland is one of the most important markets for EU goods. Switzerland's four immediate neighbours in the EU account for 41% of its total exports and 59% of its total imports, which is why there is a need for action here. We cannot allow kilometre-long queues to form at the Swiss borders as a result of the introduction of the customs code, simply because the Swiss system of customs clearance differs slightly from that of the EU.
Commissioner Kovács, I would ask you to look at this problem and draw it to the attention of the Member States concerned as a matter of urgency. We are talking about an economic centre in the heart of Europe which must not be cut off from the international flow of goods as a result of our activities.
(CS) Mr President, ladies and gentlemen, I trust that tomorrow we will approve at second reading the Council's common position on the customs code. It is a successful modernisation of European customs legislation. It is a true gateway to an electronic, centralised, interoperable and automated customs system. All EU bodies will be able to avail of a single management point - a one-stop-shop - for their operations, making the much-needed controls more effective. Thanks to a unified customs information portal - single window - entrepreneurs will be able to communicate with only one customs office in the EU at the place of their establishment. This rule simplifies and unifies terminology and definitions, as well as making them more user-friendly. It is a good example of the ability, even in an enlarged EU, to simplify bureaucracy and improve the legal environment for entrepreneurs and citizens. Moreover, the project will reportedly have paid for itself by 2010. I thank the rapporteurs, Mrs Fourtou and Mr Newton Dunn, the Commission and the Council for the excellent work carried out over the last three years.
Mr President, I would just like to make one comment in response to Mr Heaton-Harris saying that he thought that Britain in 1975 was joining a free-trade area. I am very worried about his memory, or perhaps it is his education. Britain was leaving a European free-trade area - it was called EFTA. We chose to leave it to join the European Community, and Mrs Thatcher, who was the Conservative leader at the time of the 1975 referendum in the UK, said that it was 'more than a free-trade area'. Very simple, very clear, on the record.
Now, since Mr Heaton-Harris wants a referendum today on the Lisbon Treaty in the UK, he is clearly confident that the British public would read all the documents to make up their minds how to vote. And that must have been true in 1975. The British public in 1975 will have read in the documents that this is about an ever closer union and not a free-trade area. The European Union is about an ever closer union. So please, Mr President, can we get a pill for Mr Heaton-Harris's memory?
Thank you, Mr Newton Dunn. How gloomy our evenings in the European Parliament would be without these interesting British discussions.
Mr President, I will resist the temptation to join in. I would like to thank the rapporteur for the detailed work on this report.
Let us be honest, this is not the stuff that people talk about in public houses and on social occasions. But getting our customs laws right is very important for business and for jobs, and that is why we are doing it. So the idea of centralised clearance makes good sense, if it works - and let us hope that it does, under these new rules.
Also, the idea of a single window has potential to reduce unnecessary bureaucracy. But can I make just one point: let us take feedback, when this all is up and running, from the economic operators, and be willing to adjust it where we see problems which have been identified by other speakers this evening.
Member of the Commission. - Mr President, my point of departure is that I am not only pleased but also very proud that we have reached this point, because I agree with all those speakers who consider it a very great achievement for the Union as a whole.
First of all, I would like to express my thanks for your support for the Modernised Customs Code and for your interest in future developments. As you have recalled, the adoption and subsequent entry into force of the Code will not be the end of the story, since its application will depend on the finalisation and application of its implementing provisions.
The new regulatory procedure with scrutiny will be used for the adoption of these provisions. It will give Parliament the possibility to check the way the Commission intends to implement in detail, with the assistance of the Customs Code Committee, the general provisions resulting from the Code.
Besides this procedural requirement, the Commission intends to keep Parliament, through its Committee on the Internal Market and Consumer Protection, properly informed about the state of preparation of the draft implementing measures and the time-schedule envisaged for the application of the Modernised Customs Code.
Concerning the problem of Switzerland and the European Union, which Mr Schwab raised, on 1 July 2009 the security amendment to the Community Customs Code will be fully implemented. This means that all goods entering or leaving the Community shall be the subject of a pre-arrival or pre-departure declaration. The Authorised Economic Operator will benefit from the facilitations envisaged in the Code.
As with other third countries, we are currently negotiating with Switzerland on the mutual recognition of control centres, the results of controls and the status of Authorised Economic Operator. The negotiations are ongoing, and we are looking for a mutually satisfactory solution to be in place by 1 July 2009.
Now let me finish by inviting you to join the celebrations of the 40th anniversary of the Customs Union on 1 July 2008. The Customs Union was the first cornerstone in building the internal market and remains one of its essential components. I am looking forward to continuing our discussion about the future role of customs in the context of the celebrations. Thank you very much, once again, for your support.
rapporteur. - (FR) Mr President, I would like to thank all those who have spoken and all those who have contributed to the drafting of this report.
Since Mr Medina Ortega has spoken about smuggling I cannot resist the urge to bring up the subject of counterfeiting. Between 1998 and 2004 the number of arrests for counterfeiting rose by 1 000%. This just goes to show that the controls currently in place need to be updated and a new approach adopted as far as the duties of customs officials are concerned.
I also wish to pay tribute to the professionals themselves, who have displayed a real openness of mind, and I would like to say to them that I still feel a debt of gratitude towards them. This will no doubt answer the concerns voiced by Mrs McGuinness. As far as the implementing measures are concerned, I will do my best to encourage dialogue between the customs authorities and the Community institutions, including the Commission, with which there has always been a good measure of close and productive cooperation.
I therefore call on you to support the common position and would conclude by thanking you all for your attention.
The debate is closed.
The vote will take place on 19 February 2008.